Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered January 6, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*637Ordered that the judgment is affirmed.
The record indicates that the court gave an immediate and detailed curative instruction to the jury in response to the prosecutor’s improper statement during summation that "this entire procedure is not a search for reasonable doubt”. In addition, the court in its charge gave extensive instructions to the jury on the presumption of innocence, the prosecutor’s burden of proof, and the meaning of reasonable doubt. Under these circumstances, "no substantial prejudice to the defendant resulted, and the error was rendered harmless” (People v McCorkle, 119 AD2d 700, 701, lv denied 67 NY2d 1054).
In a similar vein, the trial court quickly intervened to effectively limit the prosecutor’s brief foray, on cross-examination, into the issue of the defendant’s use of two aliases (see, People v Sellars, 74 AD2d 551; cf., People v Bannerman, 110 AD2d 706, 707).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Weinstein, Kooper and Harwood, JJ., concur.